Order entered May 27, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-01118-CV

           LV HIGHLAND CREDIT FEEDER FUND LLC, ET AL., Appellants

                                                 V.

            HIGHLAND CREDIT STRATEGIES FUND, LP, ET AL., Appellees

                       On Appeal from the 134th Judicial District Court
                                    Dallas County, Texas
                              Trial Court Cause No. 09-08521

                                             ORDER
       We GRANT appellants’ May 22, 2014 unopposed motion for an extension of time to file

a reply brief. Appellants shall file their reply brief on or before June 25, 2014.


                                                        /s/   ADA BROWN
                                                              JUSTICE